Citation Nr: 0902503	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome and gastritis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claim was denied by the Board in March 2008.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2008, VA and the 
appellant filed a Joint Motion to Remand which was granted by 
the Court that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that while the Appellant was afforded 
a VA examination in March 2006 to address the nature and 
etiology of the Appellant's irritable bowel syndrome with 
gastritis, the examination failed to comply with the 
requirements set out in an August 2005 Board Remand.  Thus, 
the Court found that the Board failed to obtain a VA 
examination that included a discussion of the Appellant's 
assertions.  Additionally, the Joint Motion found that the 
Board did not provide a VA examination that included an 
opinion regarding whether the Appellant's irritable bowel 
syndrome with gastritis was incurred in or aggravated by the 
Appellant's service.  Hence, the parties agreed that it was 
necessary to secure medical opinions which addressed the 
nature and etiology of the appellant's irritable bowel 
syndrome with gastritis.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology of any 
current irritable bowel syndrome with 
gastritis.  The claims file must be provided 
to and reviewed by the examining physician 
prior to the entry of any opinion.  The 
examiner must address whether it is at least 
as likely as not, (i.e. is there a 50/50 or 
greater chance), that a current irritable 
bowel syndrome with gastritis had its onset 
in service or was otherwise aggravated by 
her active service.  In addressing the 
question, the examiner must take into 
account the appellant's assertions of 
stomach pain during her active service.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner must 
be accomplished and any such results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

2.  After the development requested has been 
completed, the RO/AMC should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.
 
3.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, she 
and her representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




